UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A-2 [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-54635 EXCELSIS INVESTMENTS, INC. (Formerly, Pub Crawl Holdings Inc.) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 27-2758155 (I.R.S. Employer Identification No.) 801 West Bay Drive, Suite 470 Largo, Florida 33770 (Address of principal executive offices, including zip code.) 727-330-2731 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer (Do not check if smaller reporting company) [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 196,198,413 common shares and 1,000,000 preferred shares as of December 4, 2013. Table of Contents REASON FOR AMENDMENT This amendment is being filed to correctly reflect that the Registrant has restated its consolidated financial statements as at and for the three and nine months ended September 30, 2013.The consolidated financial statements have been restated to reflect the following transaction: · issuance of 1,000,000 preferred shares to management with a fair value of $9,500,000, based on the voting rights of the preferred shares relative to the fair value of the Company’s common shares. The effect of the restatement increased net loss for the three and nine months ended September 30, 2013 by $9,500,000. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 3 Financial Statements: Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II. 16 Item 1A. Risk Factors. 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signatures 18 Exhibit Index 19 -2- Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS. EXCELSIS INVESTMENTS, INC. (formerly Pub Crawl Holdings Inc.) Consolidated Balance Sheets September 30, $ (Restated – Note December 31, $ (unaudited) ASSETS Cash Due from factoring of accounts receivable – Prepaid expenses 25 Total Assets LIABILITIES Current Liabilities Accounts payable and accrued liabilities Derivative liabilities Loan payable – Total Current Liabilities Convertible debenture, net of unamortized discount of $132,937 and $144,856, respectively Total Liabilities STOCKHOLDERS’ DEFICIT Preferred Stock Authorized: 500,000,000 preferred shares with a par value of $0.001 per share Issued and outstanding: 1,000,000 and nil preferred shares, respectively – Common Stock Authorized: 750,000,000 common shares with a par value of $0.001 per share Issued and outstanding: 196,198,413 and 125,500,000 common shares, respectively Additional paid-in capital ) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit (The accompanying notes are an integral part of these consolidated financial statements) F-1 -3- Table of Contents EXCELSIS INVESTMENTS, INC. (formerly Pub Crawl Holdings Inc.) Consolidated Statements of Operations (unaudited) (Restated – Note 10) Three months ended September 30, $ Nine months ended September 30, $ Accumulated from November 6, 2012 (Date of Inception) to September 30, $ Revenues Cost of Sales ) ) ) Gross Margin Operating Expenses Consulting General and administrative Payroll Professional fees Transfer agent fees Total Operating Expenses Loss Before Other Expense ) ) ) Other Income (Expense) Gain (Loss) on change in fair value of derivative liabilities ) ) Interest expense ) ) ) Total Other Income (Expense) ) ) Net Income (Loss) Net Earnings (Loss) per Share – Basic and Diluted ) ) Weighted Average Shares Outstanding – Basic and Diluted (The accompanying notes are an integral part of these consolidated financial statements) F-2 -4- Table of Contents EXCELSIS INVESTMENTS, INC. (formerly Pub Crawl Holdings Inc.) Consolidated Statements of Cashflows (unaudited) (Restated – Note 10) Nine months ended September 30, Accumulated from November 6, 2012 (date of inception) to September 30, $ $ Operating Activities Net loss for the period ) ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of discount on convertible debenture Loss on change in fair value of derivative liabilities Issuance of preferred shares for compensation Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and deposits ) ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) Investing Activities Cash received from acquisition of Career Start, Inc. Net cash provided by investing activities Financing Activities Proceeds from issuance of common stock Proceeds from issuance of convertible debentures – Net cash provided by financing activities Increase (decrease) in cash ) Cash, beginning of period – Cash, end of period Non-cash transactions Discount on convertible note due to derivative liability – Effect of reverse merger – Fair value of shares issued for the acquisition of Career Start, Inc. Supplemental Disclosures Interest paid – – Income tax paid – – (The accompanying notes are an integral part of these consolidated financial statements) F-3 -5- Table of Contents EXCELSIS INVESTMENTS, INC. (formerly Pub Crawl Holdings Inc.) Notes to the Consolidated Financial Statements 1.Nature of Operations and Continuance of Business Pub Crawl Holdings, Inc. (the “Company”) was incorporated in the state of Nevada on May 27, 2010. On June 14, 2010, the Company entered into an Assignment Agreement (the “Acquisistion”) with PB PubCrawl.com LLC (“PubCrawl”), a California limited liability company, whereby the Company acquired a 100% interest in the member shares of PubCrawl in exchange for 5,000,000 common shares of the Company.The Acquisition was accounted for in accordance with ASC 805-50, Related Issues, as the companies were under common control prior to acquisition. On September 3, 2012, the Company sold their rights to PubCrawl to the former President and Director of the Company. The Company is a development stage company as defined by FASB guidelines. On November 28, 2012, the Company acquired 100% of the members shares of Mobile Dynamic Marketing, Inc. (“Mobile Dynamic”), a company incorporated in the state of Florida on November 6, 2012, in exchange for the issuance of 10,000,000 common shares.As part of the acquisition, the Company cancelled 150,000,000 issued and outstanding common shares held by the former President and Director of the Company and the management and directors of Mobile Dynamic acquired 75,000,000 common shares of the Company in a private transaction with the former President and Director of the Company.Effectively, Mobile Dynamic held 73% of the issued and outstanding common shares of the Company and the transaction has been accounted for as a reverse merger, where Mobile Dynamic is deemed to be the acquirer for accounting purposes. On July 13, 2013, the Company entered into a share exchange agreement with Career Start, Inc. (“Career”), a private corporation formed under the state of Florida on February 4, 2013.Under the terms of the agreement, the Company acquired the net assets of Career in exchange for 47,142,858 common shares of the Company. The acquisition was between two related parties and has been accounted on a cost basis, as disclosed in Note 4 of the financial statements. These financial statements have been prepared on a going concern basis, which implies that the Company will continue to realize its assets and discharge its liabilities in the normal course of business. During the period ended September 30, 2013, the Company has a working capital deficit of $571,800 and an accumulated deficit of $10,337,229. The continuation of the Company as a going concern is dependent upon the continued financial support from its management, and its ability to identify future investment opportunities and obtain the necessary debt or equity financing, and generating profitable operations from the Company’s future operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern.These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2.Summary of Significant Accounting Policies a)Basis of Presentation and Principles of Consolidation The financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) and are expressed in U.S. dollars. These consolidated financial statements comprise the accounts of the Company and its wholly-owned subsidiary, Career Start, Inc., a Florida Company. All intercompany transactions have been eliminated on consolidation.The Company’s fiscal year end is December 31. b)Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to the deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. F-4 -6- Table of Contents EXCELSIS INVESTMENTS, INC. (formerly Pub Crawl Holdings Inc.) Notes to the Consolidated Financial Statements 2.Summary of Significant Accounting Policies (continued) c)Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents.As at September 30, 2013 and December 31, 2012, the Company had no cash equivalents. d)Interim Financial Statements These interim unaudited financial statements have been prepared on the same basis as the annual financial statements and in the opinion of management, reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the Company’s consolidated financial position, results of operations and cash flows for the periods shown. The results of operations for such periods are not necessarily indicative of the results expected for a full year or for any future period. e)Basic and Diluted Net Loss per Share The Company computes net loss per share in accordance with ASC 260, Earnings per Share. ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic EPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. As at September 30, 2013 and December 31, 2012, the Company had no potentially dilutive shares. f) Revenue Recognition The Company derives revenue from contracting employees to its customers and providing consulting services. In accordance with ASC 605, Revenue Recognition, revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the amount is fixed and determinable, risk of ownership has passed to the customer and collection is reasonably assured. g)Accounts Receivable Accounts receivable is comprised of amounts owing from customers, and is presented net of the allowance for estimated doubtful accounts.The Company determines the allowance for doubtful accounts based on historical write-off experience and current economic conditions and reviews the adequacy of its allowance for doubtful accounts on a regular basis.The Company has factored its accounts receivable to a third party company, and the accounts receivable includes the net amount receivable to the Company after commissions and charges. h)Financial Instruments Pursuant to ASC 820, Fair Value Measurements and Disclosures, an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. F-5 -7- Table of Contents EXCELSIS INVESTMENTS, INC. (formerly Pub Crawl Holdings Inc.) Notes to the Consolidated Financial Statements 2.Summary of Significant Accounting Policies (continued) h)Financial Instruments (continued) Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, accounts receivable, accounts payable and accrued liabilities, and convertible debentures.Pursuant to ASC 820, the fair value of our cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. We believe that the recorded values of all of our other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. The following table represents assets and liabilities that are measured and recognized in fair value as of September 30, 2013, on a recurring basis: Level 1 $ Level 2 $ Level 3 $ Total gains and (losses) Derivative liabilities – – ) Total – – ) During the year ended December 31, 2012, the Company had a derivative liability amount of $395,285, which was classified as a Level 3 financial instrument, and a loss on change in fair value of derivative liabilities of $245,285. i) Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect. These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3.Reverse Merger On November 28, 2012, the Company acquired 100% of the members shares of Mobile Dynamic Marketing, Inc. (“Mobile Dynamic”), a company incorporated in the state of Florida on November 6, 2012, in exchange for the issuance of 10,000,000 common shares.As part of the acquisition, the Company cancelled 150,000,000 issued and outstanding common shares held by the former President and Director of the Company and the management and directors of Mobile Dynamic acquired 75,000,000 common shares of the Company in a private transaction with the former President and Director of the Company.Effectively, Mobile Dynamic held 73% of the issued and outstanding common shares of the Company and the transaction has been accounted for as a reverse merger, where Mobile Dynamic is deemed to be the acquirer for accounting purposes. As part of the acquisition transaction, all assets and liabilities of Pub Crawl at the date of acquisition were assumed by the former management. F-6 -8- Table of Contents EXCELSIS INVESTMENTS, INC. (formerly Pub Crawl Holdings Inc.) Notes to the Consolidated Financial Statements 4.Acquisition of Career Start, Inc. On July 13, 2013, the Company entered into a share purchase agreement with Career and the shareholders of all of the issued and outstanding common shares of Career. The Company acquired 100% of the issued and outstanding shares of Career in exchange for 47,142,858 common shares of the Company. Following the close of the share exchange agreement, there are 196,198,413 common shares outstanding, of which the former shareholders of Career will control approximately 47,142,858 common shares, or 24% of the total issued and outstanding common shares of the Company. As a result, Career becomes a wholly-owned subsidiary of the Company. The common shares issued to the Career shareholders were determined to have a fair value of $297,000. The purchase price allocation allocated to the following assets and liabilities: $ Fair value of Career net assets Cash Accounts receivable Accounts payable and accrued liabilities ) Due to a related party ) Net liabilities on acquisition Purchase price (47,142,858 common shares) ) Additional paid-in capital The fair value of the common shares over the fair value of Career’s assets and liabilities as at July 13, 2013, has been allocated to additional paid-in capital. 5. Convertible Debentures On December 6, 2012, the Company entered into a convertible promissory note agreement for $150,000. Pursuant to the agreement, the loan is unsecured, bears interest at 10% per annum, and is due on December 5, 2014. The note is also convertible into common shares at a conversion price equal to 25% of the average of the three lowest closing prices for the Company’s common shares in the ten trading days prior to conversion, at the option of the note holder, commencing on December 6, 2012. In accordance with ASC 815, “Accounting for Derivative Instruments and Hedging Activities”, the Company recognized the intrinsic value of the embedded beneficial conversion feature of $150,000. During the period ended September 30, 2013, the Company recorded accretion expense of $11,919. 6. Derivative Liabilities As at September 30, 2013 and December 31, 2012, the following are the fair value of the derivative to account for the convertibility feature of the convertible debenture as well as the fact that there is no lower limit on the number of issuable common shares upon conversion: September 30, 2013 $ (unaudited) December 31, 2012 $ Convertible promissory note, due December 5, 2014 During the period ended September 30, 2013, the Company recorded a loss on the fair value of the derivative liability of $269,112 (December 31, 2012 - $245,285). The fair value of the derivative financial liabilities was determined using the multinomial lattice models and the following assumptions: Expected Volatility Risk-free Interest Rate Expected Dividend Yield Expected Life (in years) At December 6, 2012 (issuance date) % %
